Citation Nr: 0024478	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  99-08 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of a skull fracture.

2.  Entitlement to an increased rating for residuals of 
second and third degree burns to the neck, back, arms, and 
flanks with residuals of minimal hyperpigmentation, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for hearing loss of 
the left ear, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from December 1949 to 
December 1953, and from November 1954 to March 1973.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a January 1999 rating 
decision from the Columbia, South Carolina, Regional Office 
(RO).  That determination, in pertinent part, confirmed the 
noncompensable evaluation in effect for residuals of a skull 
fracture.  That determination also confirmed the schedular 10 
percent evaluations in effect for residuals of second and 
third degree burns to the neck, back, arms, and flanks with 
residuals of minimal hyperpigmentation, and hearing loss of 
the left ear.  The veteran perfected a timely appeal to all 
of the issues.

In his Appeal to the Board (VA Form 9) received in May 1999, 
the veteran requested a personal hearing before a member of 
the Board at the RO.  The veteran was scheduled for a 
personal hearing before a member of the Board at the RO in 
July 1999.  However, in a memorandum dated in July 1999, the 
veteran's accredited representative notified the RO that the 
veteran wished to cancel his personal hearing.

Contentions advanced by the veteran and his accredited 
representative are to the effect that the veteran is entitled 
to service connection for a skin disorder, claimed as 
secondary to the service-connected residuals of second and 
third degree burns to the neck, back, arms, and flanks with 
residuals of minimal hyperpigmentation.  This issue is not, 
however, procedurally developed for appellate purposes, and 
is not properly before the Board at this time.  The matter is 
referred to the RO for any action deemed appropriate.


REMAND

The veteran's contentions regarding the increase in severity 
of his service-connected residuals of a skull fracture and 
skin and left ear hearing loss disabilities constitute 
plausible or well-grounded claims.  Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).  Therefore, the Department of Veterans 
Affairs (VA) has a statutory obligation to assist him in the 
development of his claim. 38 U.S.C.A. § 5107(a) (West 1991).

It is significant to note that the veteran's residuals of 
skull fracture have been rated as analogous to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045.  This code section, for brain 
disease due to trauma, provides, in pertinent part, that 
neurologic disabilities will be rated under the appropriate 
diagnostic code and purely subjective complaints recognized 
as symptomatic of brain trauma will be rated 10 percent and 
no more under Code 9304.  However, his potential entitlement 
under Diagnostic Code 8100 by analogy to migraine headaches 
should also be considered.  

In his Appeal to the Board (VA Form 9) received in May 1999, 
the veteran stated that he suffers from headaches due to his 
skull fracture.  While the March 1999 VA neurological 
examination indicated that the veteran does not have any 
neurologic residuals of a skull fracture, it does not appear 
that the examiner, or the RO, has considered his contentions 
regarding headaches.

It is also significant to note that the RO has evaluated the 
veteran's service-connected residuals of second and third 
degree burns to the neck, back, arms, and flanks with 
residuals of minimal hyperpigmentation under 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801 and 7802.  In reviewing the 
record, the Board observes that the RO failed to provide 
separate disability evaluations for the veteran's 2nd degree 
and 3rd degree burn residuals.  The Board notes that the 
veteran was afforded VA examinations in March 1999, May 1999, 
July 1999 and November 1999, which concentrated on his skin 
and scars.  Specifically, in terms of his claims for 
increased ratings for his 2nd degree and 3rd degree burn 
residuals, the RO failed to provide separate ratings for the 
scarring on the veteran's neck, his back, both of arms and 
flanks, respectively; such matters must be addressed by the 
RO.

It is the opinion of the Board that as to the veteran's 
claims regarding burn residuals, the RO must consider the 
provisions of 38 C.F.R. § 4.118, Part 4, Diagnostic Code 
7801, Note (2), with regard to separately rating and 
combining the veteran's burn residuals, both 3rd degree and 
2nd degree. Note (2) states:

Ratings for widely separated areas, as on two or 
more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be 
separately rated and combined. (Emphasis added).

Additionally, the Board notes that the recent 1999 VA 
examinations failed to address the size of the veteran's 
various burn scars, either in inches or centimeters.  See 38 
C.F.R. § 4.118, Part 4, Diagnostic Codes 7801 and 7802 
(1999).

Moreover, the veteran contends that his burn scars cause 
functional impairment, such as limitation of motion of the 
back and arms.  Therefore, the RO should consider the 
provisions of Diagnostic Code 7805 and all appropriate 
Diagnostic Codes.

In view of these facts, the Board is of the opinion the 
contemporaneous and thorough examinations are warranted.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Finally, in his informal hearing presentation, the veteran's 
accredited representative raised the issue of entitlement to 
service connection for right ear hearing loss.  The RO has 
not adjudicated this issue.  However, this issue is 
inextricably intertwined with a certified issue on appeal, 
namely entitlement to an increased rating for hearing loss of 
the left ear.  The fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed.  As such, the Board must give the RO the chance to 
adjudicate the issue involving service connection.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment for the disabilities in 
issue.

2.  The RO should request the VA medical 
facility in Greenville, South Carolina, 
to furnish copies of any additional 
medical records covering the period from 
July 1999 to the present.

3.  The veteran should be afforded a 
special VA neurological examination to 
determine the nature and extent of his 
residuals of a skull fracture.  The RO 
should also inform the veteran of the 
consequences of failing to report for the 
scheduled examination.  Such tests as the 
examiner deems necessary should be 
performed and all findings should be 
reported in detail.  The examiner should 
be provided with the veteran's claims 
folder and a copy of this Remand in 
conjunction with the examination.  The 
examiner should obtain complete 
information concerning the frequency and 
severity of all headaches associated with 
the skull fracture residuals.  The 
examiner should also comment upon the 
effects of the veteran's service 
connected disability on ordinary activity 
and on how the disability impairs him 
functionally.  A complete rationale for 
any opinion expressed should be included 
in the examination report.

The RO should provide the examiner with 
the criteria set forth in Diagnostic 
Codes 8045, 8100 and 9304 and request 
that the examiner set forth all pertinent 
findings on examination in relationship 
to the Diagnostic Code criteria.

4.  The RO should schedule the veteran 
for a VA dermatology examination for the 
purpose of ascertaining the severity of 
his residuals of second and third degree 
burns to the neck, back, arms, and flanks 
with residuals of minimal 
hyperpigmentation.  The RO should also 
inform the veteran of the consequences of 
failing to report for the scheduled 
examination.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand in conjunction 
with the examination.  The examination 
should include all necessary tests and 
studies. The examiner should note the 
size and location of each second and 
third degree burn scar.  The examiner 
should also note comment on the degree of 
functional impairment, if any, including 
limitation of motion, produced by the 
service- connected burns.  The veteran 
should be examined for degrees of both 
active and passive range of motion and 
any limitation of function of the parts 
affected by the burns.  The examiner 
should also be asked to note the normal 
range of motion of any part affected by 
the burns.  A complete rational for any 
opinion expressed should be included in 
the examination report.

5.  Following any additional development 
deemed appropriate, the RO should 
adjudicate the issue of entitlement to 
service connection for right ear hearing 
loss.  If the benefit sought is not 
granted, the veteran and his 
representative should be notified of that 
decision and of his appellate rights.

After the development requested above has been completed to 
the extent possible, the RO should readjudicate the issues 
currently on appeal.  The RO should also consider assigning 
separate disability ratings for the veteran's service-
connected 2nd degree and 3rd degree burn residuals in 
accordance with 38 C.F.R. § 4.118, Part 4, Diagnostic Codes 
7801 and 7802 (1999).  See also Diagnostic Code 7801 Note 
(2).  Additionally, the RO should address the veteran's 
contentions regarding functional impairment produced by the 
service-connected burns, including limitation of motion of 
the back and arms, and consider the provisions of Diagnostic 
Code 7805, all other appropriate Diagnostic Codes, 38 C.F.R. 
§§ 4.40, 4.45 and 4.59, and the holding in the Deluca v. 
Brown, 8 Vet, App, 202 (1995).

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the veteran and 
his representative should be furnished a supplemental 
statement of the case, and afforded the specified time within 
which to respond thereto with additional argument and/or 
evidence.  Thereafter, the case should be returned to the 
Board for appellate consideration, if otherwise in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


